NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TAWASKI ABRAMS, DOC #H24094,       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-3649
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Tawaski Abrams, pro se.



PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and LUCAS, JJ., Concur.